                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

AGNES LAWSON, et al.,

               Plaintiffs,
                                                        Civil Action No.: 3: 16-cv-2435-BRM-DEA
        v.

PRAXAIR, INC., et al.,

               Defendants.

PRAXAR DISTRIBUTION, INC., et al.,

               Defendants/Third-Party Plaintiffs,

        V.


PRINCETON HEALTHCARE SYSTEM
HOLDiNG, INC., et al.,

                Third-Party Defendants.


                                          ORDER TO SIAT DOCTTMENTS

          AND NOW, upon consideration of the Praxair Defendants’ Motion Redact Portions of

the January 16, 2018 Hearing Transcript [D.E. 235], specifically lines 40:2-41:10 and 45:10-18,

 and good cause having been shown, this Court finds as follows:

                                           Findings of Fact

          1.     The January 16, 2018 Hearing Transcript [D.E. 235], specifically lines 40:2-41:10

 and 45:10-18, contains proprietary, confidential, trade secret, and sensitive business information,

 including confidential information related to Praxair’s confidential testing procedures that are not

known to the public.

          2.     The information therein concerns confidential testing procedures and processes

 and this information is not available to the public.



 504159 lvi
Case 3:16-cv-02435-BRM-DEA Document 247-2 Filed 10/29/19 Page 2 of 2 PagelD: 3394



            3.        The Praxair Defendants have a legitimate interest in maintaining the

    confidentiality of the redacted portions of the January 16, 2018 Hearing Transcript [D.E. 235],

    specifically lines 40:2-41:10 and 45:10-18, because these very small segments of the transcript

    contain descriptions of Praxair’s confidential testing procedures that are not known to the public

    or competitors.

            4.        The Praxair Defendants will suffer serious competitive disadvantage and injury if

    the business information contained in these materials is disclosed publicly.

                                            Conclusions of Law

            5.        Because the January 16, 2018 Hearing Transcript [D.E. 235], specifically lines

    40:2-41:10 and 45:10-18, contains proprietary, confidential, and trade secret information,

    concerning testing procedures, and because the Praxair Defendants would suffer serious

    competitive injury if such information was made publicly available, good cause exists to keep

    these materials under seal.

            IT IS on this day of                     ,   2019, hereby

             ORDERED that the Praxair Defendants’ Motion to Redact shall be, and hereby is

    GRANTED; and it is further

             ORDERED that the January 16, 2018 Hearing Transcript [D.E. 235], specifically lines

    40:2-41:10 and 45:10-18, shall be REDACTED.
                                                                           I
                                                                          f.     4/1


                                                           Hon. Brian R. Martinotti, U.S.D.J.


—
                 Ie       tCE     )J


                                                         -2-

    504159 lvi
